Title: To George Washington from Lieutenant Colonel Samuel Smith, 14 October 1777
From: Smith, Samuel
To: Washington, George

 

Sir
Fort Mifflin [Pa.] 14th Octr 1777

I wrote your Excellency the 12th Instant on which night the enemy threw up a long Breast Work on the high ground at province Island, which Enfilades our principal Battery. I got some small assistance from Colo. Green Yesterday and threw up a blind on the platform which with two others I intend throwing up to day, will in some measure make the men who work the Guns secure. I presume they have Opened a Communication from Tinicum to Philadelphia along the bank of province Island as we every night hear their Waggons going, they are giving all the force in their power to this affair. I am persuaded a Brigade at least. Their Shiping are every day at work on the Chevaux de frize and I fear will effect their purpose unless we had Men sufficient to Annoy them from Billingsport, for as soon as the Commodore drives them down they return and begin their work. It takes much Ammunition to make them Drop down, & we have not too much. As Soon as they raise the Chevaux de frize, then I expect they will open all their Batteries & try if possible to drive us out of our Works, perhaps after they have knock’d down our Pallisades and Destroy’d our Block houses, they will attempt a Storm as we shall then have no fleet to protect our Rear, if they do I fear they will carry it as we have no men to act against a Storm, nor any thing near sufficient to work the Guns in Garrison, Had the Regt of Colo. Angel come forward we might have been able to have made a good defence, for out of the two Regiments they cou’d have Spared a 100 Seamen to the Commodore & to me near as many Men, & without more Men in this Garrison I shall be able to do but little. I have in Garrison but 19 Sergts & 156 privates including Militia, which are scarce more then Sufficient to work the Guns. Your Excellency will see the Necessity of sending me more Men at least 100 indeed 150 will not be too much, for every day our Men fall Sick, I have within 4 days 34 Men Sick in Garrison the remaining will soon be worn out with fatigue as I am oblig’d to keep them on constant duty. Shou’d you think proper to send Colo. Angel, can he with Colo. Green Spare me any men, after supplying the Commodore. I do not know their Numbers, this you may assure yourself that no dependance is to be put on the Militia, what ever men your Excellency determines on sending no time is to be lost. I sent a Return of Ammunition wanting for the Fort to Colo. Flowers, which we shall want if we are able to stand a Seige, & which had better be sent to Hattenfeild to wait our Orders. If Genl Maxwell (who I am informd is on this side the Schulkill) shou’d move down towards the Blue Bell it would perhaps prolong the time for us.

Genl Newcomb says he has recd no Orders to use his endeavours in assisting to defend this fort.
I conceive one chief reason of my Men being so very sickly is their want of Cloathing & Blankets. Your Excellency’s Order to the Cloathier never has been comply’d with. I have at least 60 of this small number without Breeches many of whom have scarce Ozna[brigs] enough to cover their Nakedness, never were poor wretches in such a Situation as they are, had it not been for some Cloathing Capt. Blewer lent me, they must all have perished before this. The Ships are makeing another Tryal at the Chevaux de frize this Morning. Majr Fluery is Arrivd. I have the Honor to be Your Excellencys Most Obedt Humble servant

Sam Smith

